Exhibit 10(a)

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of June 2, 2003, is
made and entered into by and between PCQUOTE.COM, INC., a Delaware corporation
(“Seller”), and Money.net, Inc., a Delaware corporation (“Purchaser”).

 

WHEREAS, Seller desires to sell certain of Seller’s assets relating to Seller’s
retail Internet business that consists of Seller’s website and the sale,
processing and delivery of exchange data and services via the internet to
non-professional, individual investors, and as such business and operations are
currently operated (the “Business”);

 

WHEREAS, Purchaser desires to purchase such assets and assume certain of
Seller’s liabilities;

 

NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants herein contained, and on the terms and subject to the conditions
herein set forth, the parties hereto, intending to be legally bound, hereby
covenant and agree as follows:

 

Article I
Purchase and Sale

 

Section 1.1                                   Sale and Purchase of Assets. 
Subject to and upon the terms and conditions contained herein, at the Closing
(as hereinafter defined), Seller shall sell, transfer, assign, convey and
deliver to Purchaser, and Purchaser shall purchase, accept and acquire from
Seller, the following (collectively, the “Purchased Assets”):

 

(a)                                  The furniture, office equipment, computer
equipment, machinery, equipment, vehicles, and other items of personal property
owned by Seller to the extent set forth on Schedule 1.1(a);

 

(b)                                 The intellectual property rights owned by
Seller to the extent set forth on Schedule 1.1(b) (the “Transferred Intellectual
Property”);

 

(c)                                  All customer lists owned by Seller and
relating to the Business

 

(d)                                 Copies of all books, documents and records
owned by Seller and relating to the operation of the Business;

 

(e)                                  Copies of all personnel records and payroll
records for calendar years 2002 and 2003 for all employees of Seller;

 

(f)                                    All rights, privileges and interest of
Seller arising from the contracts, agreements and understanding to the extent
set forth on Schedule 1.1(f) (the “Assigned Contracts”);

 

(g)                                 All right, title and interest in any
assignable licenses and permits relating to the Business; and

 

(h)                                 All materials and supplies and sundry items
owned by Seller and relating to the operation of the Business.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Seller will not deliver any computer sourcecode
relating to any of the Purchased Assets at the Closing.  Promptly after the
Closing, Seller will deliver such sourcecode to into an escrow pursuant to such
terms and with such escrow agent as may be acceptable to the parties with such
sourcecode to be delivered to Purchaser upon Seller’s receipt of the cash
payment of the Purchase Price contemplated in Section 1.7(a) below.

 

Section 1.2                                   Excluded Assets.  The Purchased
Assets shall not include any of the following (collectively, the “Excluded
Assets”):

 

(a)                                  all cash, cash equivalents, and bank
deposits

 

(b)                                 The intellectual property rights owned or
licensed by Seller to the extent set forth on Schedule 1.2(b) (the “Excluded
Intellectual Property”);

 

(c)                                  any tax refund or tax credit (or right to
claim such a tax refund or tax credit) for any period ending on or prior to the
Closing Date;

 

(d)                                 all policies of insurance maintained by
Seller;

 

(e)                                  any of Seller’s property, real or personal,
other than the Purchased Assets including, without limitation any assets not
used in the Business and the assets listed on Schedule 1.2(e); and

 

(g)                                 all accounts receivable, notes receivable
(and any security relating to such notes) and all other receivables of any other
kind.

 

Section 1.3                                   Assumed Liabilities.  Commencing
from and after the Closing Date, Purchaser shall assume and agree to pay,
perform and discharge, promptly when due the following duties, liabilities and
obligations (the “Assumed Liabilities”):

 

(a)                                  all liabilities relating to the Business
and/or the Purchased Assets to the extent accruing after the Closing;

 

(b)                                 all obligations accruing for all periods
from and after the Closing under the Assigned Contracts;

 

(c)                                  all credit balances due to customers
including, but not limited to, those resulting from prepayment and overpayment
(“Customer Credits”);

 

(d)                                 obligations to customers relating to
services to be rendered after the Closing and pertaining to the Business for
which Seller has already issued invoices (“Invoiced Post-Closing Services”); and

 

(e)                                  all other debts, obligations and
liabilities specifically assumed by Purchaser under this Agreement.

 

2

--------------------------------------------------------------------------------


 

Section 1.4                                 Transaction with HyperFeed
Technologies, Inc. and Ancillary License Agreement.

 

At the Closing Seller shall enter into a License Agreement in the form attached
hereto as Exhibit A-1, pursuant to which Seller will license to Purchaser
certain intellectual property rights described in Exhibit A to be licensed from
Seller to Purchaser.

 

At the Closing Seller shall cause HyperFeed Technologies, Inc. (“Parent”) to
enter into a License Agreement in the form attached hereto as Exhibit A-2
(together with the license agreement referenced in the preceding paragraph, the
“License Agreements”), pursuant to which Parent will license to Purchaser
certain intellectual property rights described in Exhibit A (together with the
intellectual property to be licensed by Seller pursuant to the preceding
paragraph, the “Licensed Intellectual Property”).  All Licensed Intellectual
Property shall be deemed Excluded Intellectual Property under this Agreement.

 

In exchange for the licenses granted in the License Agreements and in addition
to the payments set forth in Section 1.7 below, Purchaser agrees to amend the
DataFeed License Agreement dated October 15, 2002 between Purchaser and Parent
(the “DLA”) in a form to be agreed to by the parties no later than the Closing,
which amendment shall extend the term of such DLA through January 31, 2008 and
shall increase the licensing fees payable under such DLA as follows: (i)
beginning February 1, 2004, Purchaser shall pay to Seller an additional $5,000
per month in licensing fees for services provided under such DLA for a total
monthly minimum fee of $25,000 (“Minimum Monthly Fees”), (ii) in addition to
Minimum Monthly Fees, Purchasers shall pay the following additional incremental
fees based on usage:

 

Number of Users

 

Usage Fees

 

Total Monthly Fees

3000-5499 users

 

$10,000 per month

 

$35,000 per month

5500-unlimited users

 

$20,000 per month

 

$45,000 per month

 

; provided, however, (A) in calculating the number of users above, pre-existing
customers of Purchaser will not be included and future customers of Purchaser
that do not utilize any of the Purchased Assets will also not be included and
(B) the aggregate license fees payable under the DLA shall be reduced by $1,000
per month in the event that, and for so long as thereafter, the iTrading.com
“Private Label Site” has not “gone live” by February 1, 2004 as contemplated in
that certain Marketscreen Private Label Agreement dated January 30, 2003, as
amended, between Seller and iTrading.com, a Delaware limited liability
corporation unless Purchaser collects payments under such agreement
notwithstanding any failure to “go live”; (iii) Purchaser shall also pay $3,000
per month for Iverson Historical Data and (iv) Purchaser will be able to
terminate the DLA anytime after January 31, 2006, upon written notice to Parent
provided that Purchaser pays Parent any outstanding amounts due and a
termination fee based on the number of users at the time of termination as
follows:

 

Number of Users

 

Total Termination Fee

0 - 5499 users

 

$

50,000

5500 or more users

 

$

100,000

 

Seller acknowledges and agrees that any breach by Parent of the DLA referenced
above shall be deemed a breach of this Agreement by Seller.

 

Section 1.5                                   Transition Services.  Following
the Closing and pursuant to the terms and conditions set forth in the form of
Transition Services Agreement attached hereto as Exhibit B (the “Transition
Services Agreement”), Seller will provide certain transition services to
Purchaser as described in the Transition Services Agreement.

 

Section 1.6                                 Closing.  The closing of the
transactions contemplated hereby (the “Closing”) shall occur on June 2, 2003
(the “Closing Date”) or such other date as the parties may agree in the offices

 

3

--------------------------------------------------------------------------------


 

of Wildman, Harrold, Allen & Dixon, 225 West Wacker Drive, Chicago, Illinois
60606; provided, however, the parties may close by facsimile with original to
follow by overnight courier.

 

Section 1.7                                   Purchase Price.  The aggregate
consideration (the “Purchase Price”) to be paid to Seller for the Purchased
Assets and covenants contained in this Agreement shall be both of the following:

 

(a)                                  a $300,000 cash payment payable on June 15,
2003 in immediately available funds pursuant to the following wire transfer
instructions:

 

Lakeside Bank

141 W. Jackson Boulevard

Chicago, IL 60604-2993

Routing #071001504

Account #1665799001

 

; and

 

(b)                                 delivery of a promissory note at closing in
form and substance acceptable to Seller in the principal amount of $150,000
bearing interest at the rate of 8% per annum with interest and principal payable
in twelve equal monthly installments commencing on June 1, 2003 and secured by a
grant of a valid first priority security interest in the Purchase Assets.

 

In addition, Seller shall remit to Purchaser at Closing $70,000 representing the
estimated amount of (i) accounts receivable and notes receivable as of the
Closing pertaining Post-Closing Services and (ii) Customer Credits.  Within five
(5) business days following the Closing, Seller and Purchase shall agree in good
faith as to the actual amount of Customer Credits and accounts receivable for
Post-Closing Services as of the Closing.  Upon the completion of such
reconciliation, Purchaser and Seller agree to promptly make appropriate payments
reconciling the actual amounts to the $70,000 estimate.

 

Section 1.8                                   Allocation of Purchase Price.  The
Purchase Price shall be allocated to the Purchased Assets as set forth on
Schedule 1.8.  Seller and Purchaser each covenant and warrant to each other that
in no tax return hereafter filed by any party or any of their respective
successors or assigns, shall the allocation of the Purchase Price be treated or
reported inconsistently with or differently from the allocation of the Purchase
Price set forth above, unless such change in allocation is the result of a
determination by a governing authority for that year or a preceding year; and
that in no tax audit, tax examination, tax or compliance review or tax
litigation, will either party or any of their respective successors or assigns
claim or assert that the allocation of the Purchase Price is inconsistent with
or different than that which is set forth in Schedule 1.8, unless as a result of
the determination made by a governing authority.

 

Section 1.9                                   Closing Deliveries.  In order to
consummate the transactions contemplated hereby, the following items shall be
executed and/or delivered at the Closing, as appropriate:

 

(a)                                  Seller shall deliver to Purchaser
possession of the Purchased Assets and each of the following items executed by
Seller as appropriate:

 

(i)                                     assignments, bills of sale and other
instruments (including certificates of title, as applicable) in form and
substance acceptable to Purchaser sufficient to transfer title to the Purchased
Assets;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  all documentation reasonably required by
Purchaser to effect the change by Seller of its corporate name to a new name
bearing no resemblance to its present name and not including in such new name
the words “PCQuote.com” or “PCQuote”;

 

(iii)                               all documentation reasonably required by
Purchaser to effect the transfer of any trademarks, service marks, domain names
or other intellectual property included in the Purchased Assets;

 

(iv)                              the License Agreements;

 

(v)                                 the Transition Services Agreement;

 

(vi)                              a Certificate of Good Standing for Seller from
the Delaware Secretary of State dated within twenty (20) days of the Closing;
and

 

(vii)                           a secretary’s certificate from Seller certifying
Seller’s certificate of incorporation, bylaws, copies of resolutions duly
adopted by the board of directors of Seller approving the execution and delivery
of this Agreement and the closing of the transactions contemplated hereunder and
the incumbency of the officers of Seller executing any document to be delivered
pursuant to this Agreement.

 

From time-to-time after the Closing, at Purchaser’s request and without further
consideration from Purchaser, Seller shall execute and deliver such other
instruments of conveyance and transfer and take such other action as Purchaser
reasonably may require to convey, transfer to and vest in Purchaser and to put
Purchaser in possession of Purchased Assets, and to comply with the purposes and
intent of this Agreement.

 

(b)                                 Purchaser shall deliver to Seller each of
the following items executed by Purchaser as appropriate:

 

(i)                                     the Purchase Price payable in the manner
described in Section 1.7 above;

 

(ii)                                  an assumption agreement in form and
substance acceptable to Seller sufficient to assume the Assumed Liabilities;

 

(iii)                               the License Agreements;

 

(iv)                              the Transition Services Agreement; and

 

(v)                                 a Certificate of Good Standing for Purchase
from the Delaware Secretary of State dated within twenty (20) days of the
Closing; and

 

(vi)                              a secretary’s certificate from Purchaser
certifying Purchaser’s certificate of incorporation, bylaws, copies of
resolutions duly adopted by the board of directors of Purchaser approving the
execution and delivery of this Agreement and the closing of the transactions
contemplated hereunder and the incumbency of the officers of Purchaser executing
any document to be delivered pursuant to this Agreement.

 

From time-to-time after the Closing, at Seller’s request and without further
consideration from Seller, Purchaser shall execute and deliver such other
instruments and take such other action as Seller reasonably may require to
evidence the assumption by Purchaser of the Assumed Liabilities, including
without

 

5

--------------------------------------------------------------------------------


 

limitation those arising under the Assigned Contracts, and to comply with the
purposes and intent of this Agreement.

 

Section 1.10                            Cooperation on Accounts Receivable.
 Seller will receive the benefits from its operation of the Business through the
Closing Date.  Except as otherwise provided herein, all monies received by
either party hereto which, under the terms of this Agreement, belong to the
other party, shall be received in trust by the party receiving such funds, and
shall promptly upon receipt be paid over to the other party.  The parties agree,
in this regard, to cooperate fully and to execute and deliver as expeditiously
as possible such papers, checks and documents as are needed immediately to
complete the transfer of such payments.  Purchaser shall attempt to collect for
Seller’s account as Seller’s agent the accounts receivable of the Business that
are due to Seller (the “Seller Accounts”) and shall remit any amounts collected
to Seller on a weekly basis.  Seller shall provide to Purchaser a list of all
Seller Accounts as of the Closing Date that identifies, by debtor, amount, age
and invoice date, all accounts receivable of Seller relating to the business of
Seller as of the Closing Date.  In attempting to collect the Seller Accounts,
Purchaser shall employ such methods it and its affiliates customarily employ in
collecting their own accounts, but it shall not be required to bring suit or
otherwise commence any collection action in respect of any Seller Account or
refer any Seller Account to a third party for collection.  Any extraordinary
collection efforts shall require approval from Seller and shall be at Seller’s
expense.  If Purchaser receives payment from a customer who is indebted both to
Seller on a Seller Account and to Purchaser, Purchaser shall apply that payment
to the particular invoice or account liability, if any, referenced by the
customer in connection with the making of the payment or, in the absence of any
such reference or other clear identification (including but not limited to an
exact matching of an invoice amount, invoice date or a statement from the
customer), to the oldest invoice or account liability first.  Purchaser shall
not use any direct or indirect means to cause any customer indebted to both
Purchaser and Seller to designate payment to Purchaser instead of Seller on a
Seller Account.  Together with its remission to Seller of amounts collected upon
Seller Accounts, Purchaser will give Seller notice of any instances in which a
customer, who is indebted both on a Seller Account and to Purchaser, advises
Purchaser that a payment is to be applied otherwise than to the oldest invoice
or account liability first.  Promptly after the close of each week during which
Seller receives any payment (other than through Purchaser) on Seller Accounts
outstanding at the Closing Date, Seller shall provide Purchaser with a list of
all such direct receipts.  Seller agrees not to seek collection on any Seller
Accounts for 90 days following the Closing.  Thereafter, Seller may use any
legal means to seek collection on a Seller Account.

 

Article II
Purchaser’s Representations and Warranties

 

Purchaser represents and warrants that the following are true and correct as of
this date and will be true and correct on the Closing Date as if made on that
date:

 

Section 2.1                                   Organization and Good Standing. 
Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware with all requisite power and authority
to carry on the business and in good standing in which it is engaged, to own the
properties it owns and to execute and deliver this Agreement and to consummate
the transactions contemplated hereby.

 

Section 2.2                                   Authorization and Validity.  The
execution, delivery and performance of this Agreement and the other agreements
contemplated hereby by Purchaser, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by Purchaser.  This
Agreement and each other agreement contemplated hereby have been or will be
prior to Closing duly executed and delivered by Purchaser and constitute or will
constitute as of the Closing, legal, valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with their respective terms, except

 

6

--------------------------------------------------------------------------------


 

as may be limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally or the availability of equitable remedies.

 

Section 2.3                                   Violation.  Neither the execution
and performance of this Agreement or the other agreements contemplated hereby,
nor the consummation of the transactions contemplated hereby or thereby, will
(a) conflict with, or result in a breach of the terms, conditions and provisions
of, or constitute a default under, the Certificate of Incorporation or Bylaws of
Purchaser or of any agreement, indenture or other instrument under which
Purchaser is bound, or (b) violate or conflict with any judgment, decree, order,
statute, rule or regulation of any court or any public, governmental or
regulatory agency or body having jurisdiction over Purchaser or the properties
or assets of Purchaser.

 

Section 2.4                                   Finder’s Fee.  Purchaser has not
incurred any obligation for any finder’s, broker’s or agent’s fee in connection
with the transactions contemplated hereby for which Seller may be liable.

 

Article III
Representations and Warranties of Seller

 

Except as set forth on the Disclosure Schedules attached to this Agreement,
Seller represents and warrants that the following are true and correct as of
this date and will be true and correct on the Closing Date as if made on that
date.  Any reference in this Article or any Schedule attached hereto to Seller’s
“knowledge” shall mean the actual knowledge of Jim Porter, Frank Guerrera, Randy
Diehs.

 

Section 3.1                                   Organization and Good Standing. 
Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, with all requisite power and authority
to carry on the business in which it is engaged and to own the properties it
owns.  Seller is duly qualified to do business in Illinois and every other
jurisdiction where the absence of such qualification would have a material
adverse affect on the Business.

 

Section 3.2                                   Authorization and Validity.  The
execution, delivery and performance of this Agreement and the other agreements
contemplated hereby by Seller, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by the Board of
Directors of Seller and shareholders of Seller, if necessary. This Agreement and
each other agreement contemplated hereby have been or will be duly executed and
delivered by Seller and constitute, or will constitute as of the Closing, legal,
valid and binding obligations of Seller enforceable against Seller in accordance
with their respective terms, except as may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally or the
availability of equitable remedies.

 

Section 3.3                                   Financial Statements.  Attached
hereto as Schedule 3.3 are the unaudited balance sheets of Seller as of March
31, 2003, and the related statement of earnings before interest, tax,
depreciation and amortization (or the equivalent) for the three-month period
then ended (collectively, the “Financial Statements”). The Financial Statements
fairly present the financial condition and results of operations of Seller as of
the dates and for the periods indicated and have been prepared on a consistent
basis with prior practices. Seller has no liability or obligation, whether
absolute, contingent or otherwise as of the respective dates of the Financial
Statements required to be recorded, reflected or disclosed thereon or therein
which was not so recorded, reflected or disclosed.

 

Section 3.4                                   Employee Benefits. Seller does not
sponsor, maintain, or otherwise is a party to, or is in default under, or has
any accrued obligations under any pension, deferred compensation, bonus or other
incentive plan, severance plan, health, group insurance or other welfare plan,
employee benefit plan or other similar plan, agreement, policy or understanding.

 

7

--------------------------------------------------------------------------------


 

Section 3.5                                   Absence of Material Adverse
Change.  Since December 31, 2002, Seller has not suffered any material adverse
change in its financial condition, assets, liabilities or business.

 

Section 3.6                                   Title Matters.  Except as set
forth in Schedule 3.6 hereto, Seller owns the Purchased Assets free and clear of
all liens, liabilities, claims, and encumbrances. Upon consummation of the
transactions contemplated hereby, Purchaser shall receive good, valid, and
marketable title to the Purchased Assets.

 

Section 3.7                                   Material Agreements.  Except for
the Assigned Contracts, contracts listed as Excluded Assets or as otherwise set
forth in Schedule 3.7 hereto, Seller has not entered into, nor are the Purchased
Assets or the Business bound by, whether or not in writing, any (a) partnership
or joint venture agreement; (b) deed of trust or other security agreement; (c)
guaranty or suretyship, indemnification or contribution agreement or performance
bond; (d) employment, consulting or compensation agreement or arrangement,
including the election or retention in office of any director or officer; (e)
labor or collective bargaining agreement; (f) debt instrument, loan agreement or
other obligation relating to indebtedness for borrowed money or money lent to
another; (g) deed or other document evidencing an interest in or contract to
purchase or sell real property; (h)  lease of real or personal property, whether
as lessor, lessee, sublessor or sublessee; (i) agreement for the acquisition of
services, supplies, equipment or other personal property other than agreements
entered into in the ordinary course of business; (j) contract containing
noncompetition covenants; or (k) other agreement or commitment not made in the
ordinary course of business consistent, that is material to the Business or
financial condition of Seller (all of the foregoing are hereinafter collectively
referred to as the “Material Agreements”). True, correct and complete copies of
the written Material Agreements, and true, correct and complete written
descriptions of the oral Material Agreements, have heretofore been delivered to
Purchaser. There are no existing defaults with respect to the Material
Agreements.  The Material Agreements are in full force and effect and are valid
and enforceable obligations of the parties thereto in accordance with their
terms.

 

Section 3.8                                   Intellectual Property Matters. 
With respect to the Transferred Intellectual Property and the Licensed
Intellectual Property (collectively, the “Intellectual Property”) and except as
set forth in Schedule 3.8, (a) Seller,  or, as to the Licensed Intellectual
Property, Parent, has the sole and exclusive right to use the Intellectual
Property without infringing or violating the rights of any third parties, (b) no
consent of third parties will be required for the use thereof by Purchaser upon
consummation of the transactions contemplated by this Agreement, (c) no claim
has been asserted by any person to the ownership of or right to use any
Intellectual Property or challenging or questioning the validity or
effectiveness of any such license or agreement, and Seller has no knowledge of
any valid basis for any such claim. To Seller’s knowledge, no product, activity
or operation of Seller infringes upon or involves, or has resulted in the
infringement of, any intellectual property rights of any other person,
corporation or other entity. No proceedings have been instituted, are pending
or, to Seller’s knowledge, are threatened which challenge the rights of Seller
with respect thereto.  Purchaser acknowledges and agrees that Seller will not be
liable for and Seller will not have breached any representation or warranty
under this Section 3.8 if Purchaser (i) uses the Intellectual Property other
than as intended, (ii) combines the Intellectual Property with data, hardware or
software provided by anyone other than Seller or its agents, or (iii) modifies
any of the Intellectual Property.

 

Section 3.9                                   No Violation.  Neither the
execution and performance of this Agreement or the agreements contemplated
hereby nor the consummation of the transactions contemplated hereby or thereby
will (a) result in a violation or breach of the Certificate of Incorporation or
Bylaws of Seller or any agreement or other instrument under which Seller is
bound or to which any of the Purchased Assets are subject, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the

 

8

--------------------------------------------------------------------------------


 

Purchased Assets or (b) violate any applicable law or regulation or any judgment
or order of any court or governmental agency.

 

Section 3.10                            Consents.  Seller has received all
necessary authorizations, consents, and approvals required (a) to authorize the
execution, delivery and performance of this Agreement or the agreements
contemplated hereby on the part of Seller or (b) in connection with the transfer
of any Purchased Assets from Seller to Purchaser, including but not limited to
the assignment of the Assigned Contracts.

 

Section 3.11                            Finder’s Fee.  Seller has not incurred
any obligation for any finder’s, broker’s or agent’s fee in connection with the
transactions contemplated hereby for which Purchaser may be liable or for which
a claim could be asserted against the Purchased Assets.

 

Section 3.12                            Claims and Proceeding.  Schedule 3.12 is
a complete and accurate list and description of all claims, actions, suits,
proceedings and investigations currently pending or, to Seller’s knowledge,
threatened against or affecting the Business or any of the Purchased Assets, at
law or in equity, or before or by any court, municipal or other governmental
department, commission, board, agency or instrumentality.  No inquiry, action or
proceeding has been asserted, instituted or, to Seller’s knowledge, threatened
to restrain or prohibit the carrying out of the transactions contemplated by
this Agreement or to challenge the validity of such transactions or any part
thereof or seeking damages on account thereof.

 

Section 3.13                            Employee Matters.  Set forth in Schedule
3.13 hereto is a complete and accurate list of all employees of Seller as of the
date of this Agreement, together with their positions and their annual salaries
and other compensation. Except as set forth in Schedule 3.13 hereto, to Seller’s
knowledge, Seller is in compliance with all federal and state laws respecting
employment and employment practices, terms and conditions of employment and
wages and hours and is not engaged in, nor has it committed, any unfair labor
practice as defined in the National Labor Relations Act of 1947, as amended.

 

Section 3.14                            Real Property.  Seller owns no real
property.

 

Article IV

Covenants and Agreements

 

Section 4.1                                   Covenant Not to Compete.
Acknowledging that the following restrictions are reasonable and necessary in
order to protect Buyer’s legitimate interests, and that any violation thereof
would result in irreparable injury to Purchaser, Seller and Parent agree and
covenants as follows:

 

(a)                                  Non-Competition by Seller.  During the
period beginning on the Closing Date and ending on February 1, 2006 (the
“Non-Compete Period”), except as hereafter provided, neither Seller nor Parent
shall alone, through any subsidiary or joint venture or as a member, partner, or
agent of any partnership, or as an agent, member, stockholder (except
stockholder of not more than five percent (5%) of the outstanding stock of any
company listed on a national securities exchange or traded over the counter) or
as an investor in any corporation or other person or entity of any kind
whatsoever, directly or indirectly, (i) engage in, (ii) own, manage, operate,
control or participate in the ownership, management, operation or control of, or
(iii) be connected in any manner with, any business or activity which engages in
a business competitive with the Business in anywhere in the United States. 
Notwithstanding anything to the contrary contained in this Section, (A) Seller
shall be entitled to exercise its rights and obligations (i) under that certain
Distribution Agreement between Townsend Analytics Ltd. and Seller dated July 31,

 

9

--------------------------------------------------------------------------------


 

2001 (a summary of the relationship under such agreement is attached as Schedule
4.1(a) and (ii) in relation to current and future web data and display data
customer contracts, and (B) Seller and Parent shall not be prevented in any way
from (X) selling any of its other divisions, subsidiaries, or other businesses
to a Person which is or may be in competition with the Business, (Y) entering
into a joint venture with a Person relating to another division, subsidiary or
other business of Seller, which Person is also in competition with the Business;
provided such joint venture is not in competition with the Business, or (Z)
merging with any Person which is or may be in competition with the Business. 

 

(b)                                 Non-Enticement.  During the period beginning
on the date hereof and ending on February 1, 2006, neither Seller nor Parent
shall directly or indirectly, whether for its own account or for or with any
other person or entity of any kind whatsoever, hire, solicit or endeavor to
entice away from Purchaser, any person who was employed by Seller or Parent (to
the extent that such person worked in the Business) or Purchaser at any time
during the period beginning one year prior to the date of this Agreement and
ending on the second anniversary of the Closing Date, and neither Seller nor
Parent shall approach any such person for any such purpose or authorize or
knowingly cooperate with the taking of any such action by any other individual,
person or entity.

 

(c)                                  Remedies.  In the event of any violation of
this Section, Purchaser shall be authorized and entitled to obtain from any
court of competent jurisdiction preliminary and permanent injunctive relief as
well as an equitable accounting of all profits or benefits arising out of such
violation, which rights and remedies shall be cumulative and in addition to any
other rights or remedies to which Purchaser may be entitled under applicable law
or this Agreement.

 

(d)                                 Partial Invalidity.  In the event any of the
restrictions contained in this Section are held to be in any respect an
unreasonable restriction upon Seller, then the court so holding shall alter or
amend this Agreement, including making any reduction in the territory to which
it pertains and/or the period of time in which it operates, or effect any other
change to the extent necessary to render any of the restrictions enforceable. 
Each of the terms and provisions of this Section is and is to be deemed
severable in whole or in part and, if any term or provision or the application
thereof in any circumstances should be invalid, illegal or unenforceable, the
remaining terms and provisions or the application thereof to circumstances other
than those as to which it is held invalid, illegal or unenforceable, shall not
be affected thereby and shall remain in full force and effect.

 

Section 4.2                                   Name Change.  At the Closing,
Seller shall deliver to Purchaser executed but unfilled documentation in a form
sufficient to change Seller’s name in Delaware and Illinois from “PCQUOTE.COM,
INC.” to another name chosen by Seller which does not include the words
“PCQUOTE” or “PCQUOTE.COM”.

 

Section 4.3.                                Consents of Third Parties.

 

(a)                                  Notwithstanding anything in this Agreement
to the contrary, this Agreement shall not constitute an agreement to assign any
asset or agreement or any claim or right or any benefit arising under or
resulting from such asset or agreement if an attempted assignment thereof,
without the consent of a third party, would constitute a breach or other
contravention of the rights of such third party, would be ineffective with
respect to any party to an agreement concerning such asset, or would in any way
adversely affect the rights of Seller or, upon transfer, Purchaser under such
asset or agreement.  If any transfer or assignment by Seller to, or any
assumption by Purchaser of, any interest in, or liability, obligation or
commitment under, any asset or agreement requires the consent of a third party,
then such assignment or assumption shall be made subject to such consent being
obtained.  To the extent any Assigned Contract may not be assigned to Purchaser
by reason of the absence of any such consent,

 

10

--------------------------------------------------------------------------------


 

Purchaser shall not be required to assume such Assigned Contract and if not
assigned shall not be entitled to receive benefits arising under such Assigned
Contract.

 

(b)                                 In connection with those consents that have
not been obtained as of the Closing, Seller and Purchaser hereby agree that,
until any such required consent is obtained, Seller, or HyperFeed Technologies,
Inc., as appropriate, shall, with the reasonable and necessary cooperation of
Purchaser continue to fulfill any and all obligations and commitments, and
enforce any and all rights, of Seller in connection with any asset, claim or
right that constitutes a Purchased Asset or Assigned Contract but for which any
required consent has not been obtained, and that Purchaser shall be entitled to
all of the economic claims, rights and benefits under such asset, claim or right
and Seller shall pay or cause to be paid to Purchaser all such economic benefits
as promptly as practicable following receipt by Seller or its parent; provided
that Purchaser shall be responsible for the Assumed Liabilities, if any, arising
under such asset, claim or right, to the extent that Purchaser has received the
economic benefit of such asset, claim or right, and further provided that
Purchaser shall reimburse Seller for its costs to fulfill any such obligations,
commitments or enforcement of rights.

 

Article V
Indemnification

 

Section 5.1                                   Seller’s Indemnity.  Subject to
the terms and conditions of this Article V, Seller hereby agrees to indemnify,
defend and hold Purchaser and its shareholders, officers, directors, agents,
attorneys and affiliates (defined as Purchaser and any person or entity
controlling, controlled by, or under common control with, Purchaser) harmless
from and against all losses, claims, obligations, demands, assessments,
penalties, liabilities, costs, damages, reasonable attorneys’ fees and expenses
(collectively, “Damages”), incurred by any or all of them or assessed against
the Purchased Assets by reason of or resulting from or based upon the material
inaccuracy of any representation or material breach or material default of or
under any warranty, covenant or agreement made by Seller in this Agreement or
any exhibit or schedule attached hereto or in any certificate, document or other
instrument delivered by Seller in connection with the transactions contemplated
by this Agreement.

 

Section 5.2                                   Purchaser’s Indemnity.  Subject to
the terms and conditions of this Article V, Purchaser hereby agrees to
indemnify, defend and hold Seller and its shareholders, officers, directors,
agents, attorneys and affiliates (defined as Seller and any person or entity
controlling, controlled by, or under common control with, Seller) harmless from
and against all Damages asserted against or incurred by any or all of them by
reason of or resulting from or based on any of the Assumed Liabilities or the
material inaccuracy of any representation or material breach or material default
of or under any warranty, covenant or agreement made by Purchaser in this
Agreement or any exhibit or schedule attached hereto or in any certificate,
document or other instrument delivered by Purchaser in connection with the
transactions contemplated by this Agreement.

 

Section 5.3                                   Procedures for Indemnification. 
The respective obligations and liabilities of Seller and Purchaser (the
“indemnifying party”) to the other (the “party to be indemnified”) under
Sections 5.1 and 5.2 hereof with respect to claims resulting from the assertion
of liability by third parties shall be subject to the following terms and
conditions:

 

(a)                                  Within 20 days (or such earlier time as
might be required to avoid prejudicing the indemnifying party’s position) after
receipt of notice of commencement of any legal action evidenced by service of
process or other legal pleading, or with reasonable promptness after the
assertion in writing of any claim by a third party, the party to be indemnified
shall give the indemnifying party written notice

 

11

--------------------------------------------------------------------------------


 

thereof together with a copy of such claim, process or other legal pleading, and
the indemnifying party shall have the right to undertake the defense thereof by
representatives of its own choosing (but subject to the approval of the
indemnified party which approval will not be unreasonably withheld or delayed)
and at its own expense; provided, however, that the party to be indemnified may
participate in the defense with counsel of its own choice and at its own expense
and, provided further, that the failure of the party to be indemnified to give
timely notice shall not affect the right to indemnification hereunder except to
the extent (and then only to the extent) the indemnifying party proves actual
damages caused by such failure.

 

(b)                                 In the event that the indemnifying party, by
the 30th day after receipt of notice of any such claim (or, if earlier, by the
10th day preceding the day on which an answer or other pleading must be served
in order to prevent judgment by default in favor of the person asserting such
claim), does not elect to defend against such claim, the party to be indemnified
will (upon further notice to the indemnifying party) have the right to undertake
the defense, compromise or settlement of such claim on behalf of and for the
account and risk of the indemnifying party and at the indemnifying party’s
expense, subject to the right of the indemnifying party to assume the defense of
such claims in accordance with this Section 5.3(b) at any time prior to
settlement, compromise or final determination thereof.

 

(c)                                  Anything in this Section to the contrary
notwithstanding, the indemnifying party shall not settle any claim without the
consent of the party to be indemnified unless such settlement involves only the
payment of money and the claimant provides to the party to be indemnified a
release from all liability in respect of such claim. If the settlement of the
claim involves more than the payment of money, the indemnifying party shall not
settle the claim without the prior consent of the party to be indemnified, which
consent shall not be unreasonably withheld.

 

(d)                                 The party to be indemnified and the
indemnifying party will each cooperate with all reasonable requests of the
other.

 

Section 5.4                                   Limitations Period.  All
representations, warranties, covenants and obligations of Purchaser and of
Seller under this Agreement shall survive the Closing for one (1) year.

 

Section 5.5                                   Exclusive Remedy.  The sole and
exclusive remedy of each Party for any all monetary claims or Damages relating
to or arising out of or in connection with this Agreement and the facts and
circumstances relating and pertaining thereto shall be an action for indemnity
pursuant to this Article which shall be governed and limited by this Article,
whether any such claim is made in contract, breach of warranty, tort, statutory,
or common law.

 

Section 5.6                                   Limits on Liability.

 

(a)                                  No indemnifying party shall have liability
under this Article unless the aggregate amount of all Damages finally determined
to arise from such breaches, misrepresentations or omissions exceeds Five
Thousand Dollars ($5,000), and, in such event such indemnifying party shall be
required to pay the amount of such Damages without regard to such threshold
amount.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, no indemnifying party shall have any liability to
any party to be indemnified to the extent that the breach of the warranty or
covenant or the falsity of the representation upon which such liability would be
based is disclosed in any of the Schedules or Exhibits to this Agreement.

 

(c)                                  The maximum amount of Damages that an
indemnifying party shall, in the aggregate, be required to pay to all parties to
be indemnified hereunder pursuant to any provision of this Agreement shall not,
in the aggregate, exceed the Purchase Price.

 

12

--------------------------------------------------------------------------------


 

Article VI

Miscellaneous

 

Section 6.1                                   Amendment and Waiver.  No
provision of this Agreement may be amended, modified, supplemented or waived
except by an instrument in writing executed by all of the parties hereto or, in
the case of an asserted waiver, executed by the party against which enforcement
of the waiver is sought.

 

Section 6.2                                   Successors and Assigns;
Assignment.  This Agreement shall be binding upon and inure to the benefit of
the heirs, successors, administrators, executors, and assigns of each of the
Parties; provided, however, that this Agreement may not be assigned by any Party
in whole or in part, to any third party without the express written permission
of the other Party which permission may be withheld or conditioned in such
Party’s sole discretion and without regard to any standard of commercial
reasonableness. Any attempted assignment of this Agreement in violation of this
paragraph shall, at the option of the non-assigning Party be rendered null and
void and deemed a breach of the terms of this Agreement.

 

Section 6.3                                   Notice.  Any notice or
communication must be in writing and given by depositing the same in the United
States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested, or by delivering the same
in person, by overnight courier or by facsimile.  Such notice shall be deemed
received on the date on which it is hand-delivered or sent by facsimile (with
electronic confirmation), on the third business day following the date on which
it is so mailed, or one day after timely deposit with an overnight courier for
next-day delivery.  For purposes of notice, the addresses of the parties shall
be as set forth on the signature page of this Agreement. Any party may change
its address for notice by written notice given to the other parties in
accordance with this Section.

 

Section 6.4                                   Confidentiality.

 

(a)     The Parties agree that any information provided by one to the other
(whether in written, oral or other form)(the “Information”) is provided solely
in connection with the transactions contemplated hereby and that only such
directors, officers, employees, agents and consultants (including attorneys and
auditors, the “Advisors”) of any Party who are directly involved in the proposed
transactions will be provided access to such Information.  Unless approved by
the other Party in writing, the Parties agree not to disclose any of such
Information to any third Party who is not an Advisor except as required by
statute, regulatory authority, court order or decree or except for the portions
of such Information which are in or which come into the public domain other than
through the acts or omissions of the Parties or their respective Advisors

 

(b)     Prior to the Closing, except as otherwise agreed in writing, the Parties
agree not to disclose, and to take all steps necessary or desirable to ensure
that none of its Advisors disclose the transactions contemplated hereby or the
existence of this Agreement to any third party including, but not limited to,
customers, potential customers, suppliers and potential suppliers, other than
Advisors, except as may be required by statute, regulatory authority, court
order or decree.

 

(c)     The Parties shall consult with each other as to the form and substance
of any press release or other public disclosure regarding the transactions
contemplated hereby, and neither Party shall make any public disclosure thereof
prior to Closing without the written consent of the other, provided that nothing
in this Agreement shall prohibit either Party from making any public disclosure
which it, with the

 

13

--------------------------------------------------------------------------------


 

advice of counsel, deems reasonable necessary to comply with law applicable to
it.

 

(d)     The Parties agree that, in connection with any breach or alleged breach
by a Party of the terms and provisions of this Section, in addition to all other
remedies available at law or hereunder, the injured Party shall be entitled to
equitable relief, including injunctive relief and specific performance and all
reasonable attorneys fees and court costs incurred in connection therewith.

 

(e)     The provisions of this section are in addition to any other
confidentiality obligations a Party may have to whether by agreement, applicable
law or otherwise and shall not, in any way, limit the applicability, scope or
enforceability of such obligations.

 

Section 6.5                                   Entire Agreement.  This Agreement
and the exhibits hereto supersede all prior agreements and understandings
relating to the subject matter hereof, except that the obligations of any party
under any agreement executed pursuant to this Agreement or any other
confidentiality agreement executed by a party shall not be affected by this
Section.

 

Section 6.6                                   Transactional Expenses.  Except as
otherwise provided in this Agreement, Purchaser and Seller shall each bear their
respective costs and expenses of the transactions contemplated hereby, including
without limitation, the fees and expenses of their attorneys, accountants and
other advisors. The prevailing party in any arbitration or other legal
proceeding hereunder or under any agreement executed pursuant hereto will,
however, be entitled to recover its reasonable attorneys’ fees and expenses.

 

Section 6.7                                   Severability.  If any provision of
this Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term hereof, such provision shall be fully
severable and this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision never comprised a part hereof; and the
remaining provisions hereof shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom. Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as part of this
Agreement, a provision as similar in its terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

Section 6.8                                   Specific Performance.  Each party
to this Agreement acknowledges that a refusal by the other party to consummate
the transactions contemplated hereby will cause irrevocable harm to the
non-refusing party, for which there may be no adequate remedy at law and for
which the ascertainment of damages would be difficult.  Therefore, the
non-refusing party shall be entitled, in addition to, and without having to
prove the inadequacy of, other remedies at law, to specific performance of this
Agreement, as well as injunctive relief.

 

Section 6.9                                   Governing Law.  This Agreement
shall be governed by, and construed in accordance with, the substantive laws of
the State of Illinois without reference or regard to the conflicts of law rules
of any state or jurisdiction.  In the event a dispute arises under this
Agreement, the parties agree and consent to the non-exclusive jurisdiction and
venue of the state and federal courts located in Cook County, Illinois for the
resolution of any dispute arising under this Agreement.  Each party irrevocably
submits to the jurisdiction of such courts and waives any objection, which it
may have based upon improper venue or forum non conveniens to the conduct of any
proceeding in any such courts.

 

Section 6.10                            Captions.  The captions in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect any of the terms or provisions hereof.

 

14

--------------------------------------------------------------------------------


 

Section 6.11                            Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.

 

Section 6.12                            Number and Gender.  Whenever the context
requires, references in this Agreement to the singular number shall include the
plural, the plural number shall include the singular and words denoting gender
shall include the masculine, feminine and neuter.

 

Section 6.13                            No Third Party Beneficiaries. Except as
expressly indicated elsewhere in this Agreement, nothing expressed or implied in
this Agreement is intended or will be construed to confer upon or give any
person or entity other than the parties to this Agreement any rights or remedies
under or by reason of this Agreement or any transactions contemplated hereby.

 

Section 6.14                            Waiver of Trial by Jury.  EACH OF THE
PARTIES TO THIS AGREEMENT WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH OF THE PARTIES TO THIS AGREEMENT REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY
OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Section 6.15                            No Strict Construction.  This Agreement
has been prepared, and negotiations in connection herewith have been carried on,
by the joint efforts of the parties to this Agreement and their respective
counsel. This Agreement is to be construed fairly and simply and not strictly
for or against any of the parties to this Agreement.  This Agreement is
acknowledged by each Party as having been co-drafted.

 

Section 6.16                            Incorporation of Recitals, Exhibits and
Schedules.  The recitals above and all exhibits and schedules identified in or
attached to this Agreement are incorporated herein by reference and made a part
of this Agreement.

 

 

[SIGNATURE PAGES TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Asset Purchase Agreement as of the date first above written.

 

 

PURCHASER:

 

 

 

MONEY.NET, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ H.L. Van Arnem

 

 

Name:

H.L. Van Arnem

 

 

Its:

CEO & Chairman

 

 

 

 

Address:

 

155 Spring Street

 

 

 

 

3rd FL

 

 

 

 

NY, NY 10012

 

 

 

Attn:

 

 

 

 

Fax:

 

 

 

 

 

SELLER:

 

 

 

PCQUOTE.COM, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Jim R. Porter

 

 

Name:

Jim R. Porter

 

 

Its:

CEO

 

 

 

 

Address:

 

300 S. Wacker Dr.

 

 

 

 

Chicago, IL 60606

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

Fax:

 

 

 

The undersigned hereby agrees and covenants to be bound by the terms and
provisions of Section 4.1 hereof; provided such provisions shall not be amended
without the approval of the undersigned.

 

 

HyperFeed Technologies, Inc.,

 

a Delaware corporation

 

 

 

By:

/s/ Jim R. Porter

 

 

Name:

Jim R. Porter

 

 

Its:

CEO

 

 

--------------------------------------------------------------------------------